

EXHIBIT 10.3














RIVERVIEW BANCORP, INC.


RIVERVIEW COMMUNITY BANK




EMPLOYMENT AGREEMENT


FOR


_________________________



--------------------------------------------------------------------------------

RIVERVIEW BANCORP, INC.
RIVERVIEW COMMUNITY BANK
RIVERVIEW ASSET MANAGEMENT AND TRUST COMPANY
EMPLOYMENT AGREEMENT FOR
__________________________
This EMPLOYMENT AGREEMENT ("Agreement") by and between RIVERVIEW BANCORP, INC.,
a registered savings and loan holding company ("Bancorp"), RIVERVIEW COMMUNITY
BANK, a federally chartered savings bank (the "Bank"), which is a wholly owned
subsidiary of  Bancorp and Riverview Asset Management and Trust Company
(Bancorp,  the Bank and the Trust Company are collectively referred to as the
"Company"), and ________________________________ ("Executive") is dated
______________________, ________ (the "Effective Date").

1.
At-Will Employment.  The Bank will continue to employ Executive, subject to the
terms and conditions set forth in this Agreement.  The employment is "at will." 
Notwithstanding the term of this Agreement, the Bank may terminate Executive's
employment at any time for any lawful reason or for no reason at all, subject to
the provisions of this Agreement.

2.            Term; Extension.

(a)
Term.  The term of this Agreement begins on the Effective Date and ends on
______________________, subject to extension as provided in subsection (b)
below.

(b)
Extension.  At any time during the term of this Agreement, the Bank's Board of
Directors (the "Board") may elect to extend the term of this Agreement.  If the
Board elects to extend this Agreement, the term of this Agreement shall be
extended through September 30 of the third calendar year following the year in
which the Agreement is extended.  This Agreement may be extended any number of
times in a similar manner.

3.
Position.  Executive will serve as the Bank's___________________ or such other
position at the same grade level as the Bank may designate from time to time. 
Executive also agrees to serve, if elected, as an officer and/or director of the
Company or any of its affiliates.  Executive will faithfully and diligently
perform the duties that are normal and customary to the position, as well as
those duties assigned from time to time by the Board and/or the Bank's Chief
Executive Officer (the "CEO").

4.            Obligations.

(a)
Executive shall devote Executive's best efforts, energies, and skills to the
position and shall not engage in any business or employment activity that is not
on the Company's behalf (whether or not pursued for gain or profit), except for:

 
1

--------------------------------------------------------------------------------

(1)
Activities described in Section 10(c), or that are approved in writing in
advance by the Bank's Board; and

(2)
Passive investments that do not involve Executive providing any advice or
services to the businesses in which the investments are made.

(b)
Executive agrees to act in accordance with the laws of the State of Washington
and the federal government and pursuant to the general guidelines and directions
as established from time to time by the Company.

(c)
The Company anticipates that Executive will be active in community associations
in the Company's market area.

5.            Compensation/Benefits.

(a)
Base Salary.  For services performed under this Agreement, Executive's annual
base salary as of the Effective Date is $______________ (the "Base Salary"). 
The Base Salary will be paid in accordance with the Bank's regular payroll
schedule.  Executive's Base Salary shall be reviewed at least annually and may
be increased by the Bank in its sole discretion.

(b)
Incentive Compensation.  In addition to the Base Salary, Executive will
participate in the Bank's Salary at Risk Program and any successor incentive
compensation plans ("Incentive Compensation").

(c)
Other Benefits.  During the term of this Agreement, Executive shall be entitled
to receive all employee benefits the Bank provides to its employees generally.

(d)
Reimbursable Expenses.  Executive is authorized to receive reimbursement for
reasonable expenses incurred in performing Executive's duties and in promoting
the business of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established from
time to time by the Bank.

(e)
Vacation.  Executive shall be entitled to paid vacation according to the Bank's
Personnel Policy Manual.

(f)
Indemnification.  The Company shall provide Executive (including Executive's
heirs, executors and administrators) with coverage under a standard directors'
and officers' liability insurance policy at its expense, and, with respect to
any claims not covered by that policy, shall indemnify Executive (and
Executive's heirs, executors and administrators) to the fullest extent permitted
under law against all expenses and liabilities reasonably incurred by Executive
in connection with or arising out of any action, suit or proceeding brought by a
third party against the Company in which Executive may be involved by reason of
having been a director or officer of the Company or any of its affiliates
(whether or not Executive continues to be a director or officer at the time of
incurring those expenses or liabilities).  Such indemnification shall include,
but shall not be limited to, expenses and liabilities arising out of any claims
by a third party that

2

--------------------------------------------------------------------------------

Executive violated any employment or non-solicitation agreement with a former
employer by approaching current employees of that former employer to become
employees of the Company. Those expenses and liabilities include, but are not
limited to, court costs, attorneys' fees and expenses, judgments and reasonable
settlement costs.

 

6.
Definitions.

(a)
"Cause."

(1)
Grounds for Termination.  Cause for termination of employment means the
occurrence of any one or more of the following:

(A)
Conviction of any felony or of any crime in connection with Executive's duties;

(B)
Removal of Executive from office or permanent prohibition of Executive from
participating in the conduct of the Company's affairs by an order issued by a
bank regulatory authority;

(C)
Willful misfeasance, gross negligence, conduct involving dishonesty, or a
material breach of a fiduciary duty in the performance of Executive's duties;

(D)
Conduct significantly harmful to the Company, including but not limited to
public disparagement of the Company or any affiliate of the Company, intentional
violation of law or of any significant policy or procedure of the Company;

(E)
Refusal or failure to act in accordance with any lawful stipulation, requirement
or directive of the Board or CEO; or

(F)
Chronic drug or alcohol abuse.

(2)
Procedure for Termination.  Termination for Cause will be automatic upon the
occurrence of an incident under paragraph (1)(A) or (B) above.  Otherwise, the
Board may not terminate Executive's employment for Cause unless:

(A)
With respect to incidents under paragraph (1)(C), (D), (E) or (F):

(i)
Executive is given reasonable written notice (in no event less than five
business days' notice) of the Board meeting called to make that determination;
and

(ii)
Executive and Executive's legal counsel are given the opportunity to address
that meeting.

3

--------------------------------------------------------------------------------

(B)
In addition, with respect to incidents under paragraph (1)(E) or (F) only,
Executive is first given:

(i)
Written notice by the Board or CEO specifying in detail the performance issues;
and

(ii)
A reasonable opportunity to cure the issues specified in the notice.

(b)
"Good Reason."

(1)
Subject to paragraph (2) below, Good Reason for Executive's resignation means
any one or more of the following occurring without Executive's consent:

(A)
Reduction of Executive's Base Salary;

(B)
A material reduction in Executive's opportunity to receive incentive‑based
compensation as compared to the opportunity under the Salary at Risk Program or
such other incentive based compensation program as in effect as of the Effective
Date or the current renewal date of this Agreement, as applicable, unless that
reduction applies generally to all executive officers at the Executive's grade
level;

(C)
A material reduction in the benefits and perquisites to Executive from those
being provided as of the Effective Date or the current renewal date of this
Agreement, as applicable, unless that reduction applies generally to all
executive officers at the Executive's grade level; or

(D)
A relocation or transfer of Executive's principal place of employment that would
require Executive to commute on a regular basis more than 25 miles each way from
the main business office of the Company as of the Effective Date.

(2)
To resign for Good Reason, Executive must give the Bank:

(A)
Written notice of resignation not more than ninety (90) days after the initial
occurrence of the circumstances giving rise to Executive's intended resignation
for Good Reason; and

(B)
A reasonable opportunity of at least thirty (30) days in which to cure those
circumstances.

7.
Severance Benefits.

(a)
Payment of Accrued Salary and Benefits.  Upon termination of Executive's
employment for any reason, Executive will receive payments for all Base Salary

 
4

--------------------------------------------------------------------------------

and benefits accrued as of the date of Executive's termination, which shall be
paid in accordance with applicable law. All further compensation and benefits
shall terminate as of the date of termination, except as otherwise required by
law (e.g., COBRA coverage) or as provided in subsection (c) or (d) below.

(b)
Termination for Cause or Without Good Reason.  If Executive's employment is
terminated by the Bank for Cause or by Executive without Good Reason, Executive
will have no right to receive additional compensation past the date of
termination and will have no right to any unpaid Incentive Compensation.

(c)
Termination Without Cause or for Good Reason.

(1)
If Executive's employment is terminated by the Bank without Cause or by
Executive with Good Reason, the Bank will pay Executive (or in the event of
Executive's subsequent death, Executive's beneficiaries or estate) a severance
benefit (the "Severance Benefit") in an aggregate amount equal to:

(A)
___ months of Executive's monthly Base Salary (based on the Executive's Base
Salary as of the date of termination of employment);

(B)
Any Incentive Compensation not yet paid based on the fiscal year that ended
immediately before the date of termination;

(C)
Prorated Incentive Compensation for the fiscal year in which the termination
occurs based on performance through the month ended before the date
of termination; and

(D)
Continued coverage under the Bank's then existing benefit plans for life
insurance, medical and disability insurance for the number of months stated in
subparagraph (A) above following the termination of employment; provided,
however, that if the Bank's benefit plans do not permit continued participation
by Executive following termination of employment, the Bank shall include in the
Severance Benefit an amount equal to the premiums (estimated in good faith by
the Bank) that the Bank would have paid under those benefit plans for
Executive's continued participation for the number of months stated under
subparagraph (A) above.

(2)
Subject to the restrictions in paragraph (3) below, the Severance Benefit will
be paid in a lump sum within ten (10) days of termination of Executive's
employment or, if later, the day after the expiration of the revocation period
as described in Section 8(a) below.

(3)
Payment of the Severance Benefit will be subject to the following conditions:

(A)
All payroll tax withholding and other deductions required by law;

 
5

--------------------------------------------------------------------------------

(B)
The limitations in Section 8 below; and

(C)
If the Severance Benefit is subject to § 409A of the Internal Revenue Code of
1986, as amended, (the "Code") and Executive is deemed to be a "specified
employee" within the meaning of Code § 409A(a)(2)(B)(i), the lump-sum payment
will not be made until the seventh month following termination of employment.

(d)
Change in Control Benefits.

(1)
If Executive's employment terminates under circumstances that qualify as a
payment event under the Change In Control Agreement between the Company and
Executive, as amended, (the "C‑I‑C Agreement"), Executive will receive:

(A)
Only those payments under this Agreement that are payable under subsection (a)
above; and

(B)
The benefits payable in accordance with the terms and conditions of the
C‑I‑C Agreement in lieu of those payable under subsection (c) above.

(2)
If Executive's employment terminates under circumstances that do not qualify as
a payment event under the C‑I‑C Agreement (e.g., because the change in
beneficial ownership is not large enough to qualify as a change in control as
defined under the C‑I‑C Agreement or because the termination occurs after the
period of time covered by that agreement), the compensation and benefits payable
to Executive upon termination of employment will be determined solely under
this Section 7.



(e)
Disability.



(1)
If Executive becomes disabled as defined in the Bank's then current long‑term
disability plan (or, if no such plan is then in effect, if Executive is
permanently and totally disabled within the meaning of Code § 22(e)(3) as
determined by a physician designated by the Bank), Executive's employment will
terminate and the Bank will pay Executive, as disability pay and in lieu of the
Severance Benefit, a monthly payment equal to seventy‑five percent (75%) of
Executive's bi-weekly rate of Base Salary.

6

--------------------------------------------------------------------------------

(2)
These disability payments will continue for the period of time (the "Disability
Payment Period") that commences on the effective date of Executive's termination
for disability and ends on the earliest of the:

(A)
Executive's full-time employment with another employer;

(B)
Executive's death; or

(C)
Expiration of the period of time stated in subsection (c)(1)(A) above.

(3)
The disability pay shall be reduced by the amount, if any, paid to Executive
under any plan of the Bank providing disability benefits to Executive or any
compensation paid to Executive as a result of subsequent reemployment of
Executive by the Bank during the remaining term of the Disability Payment
Period.

(4)
During the Disability Payment Period, the Bank will, if possible, continue
Executive's life, medical, dental, and disability coverage on the policies in
existence before Executive's termination for disability.  If the Bank is unable
to continue the policy coverage, the Bank will pay Executive, within 30 days of
the date it is determined continued coverage is not possible, a cash amount
equal to the premiums that the Bank would have paid for such coverage for the
remainder of the Disability Payment Period, based on the premium amounts paid
immediately before termination of the insurance coverage.

8.
Limitations on Benefit Payments.

(a)
Release of Claims.  Executive's receipt of the Severance Benefit is conditioned
on Executive having executed a separation agreement in substantially the form
attached hereto as Exhibit A (the "Separation Agreement") and the revocation
period having expired without Executive having revoked the Separation
Agreement.  If the combined consideration and revocation periods (as defined in
Sections 15 and 16 of the Separation Agreement) overlap two calendar years, the
payment will be made in the later of the two years (irrespective of the year in
which the Separation Agreement is effective and irrevocable) resulting in
taxation to Executive in the second calendar year.

(b)
Compliance with Material Terms.  Receipt of the Severance Benefit is further
conditioned on Executive not being in violation of any material term of this
Agreement or in violation of any material term of the Separation Agreement.

(c)
Regulatory Limitation.  The Company shall make no payment of any benefit
provided for under this Agreement to the extent that the payment would be
prohibited by applicable banking regulations or any regulatory order.  If the
payment is prohibited, the Company shall use its best efforts to secure the
consent

 
7

--------------------------------------------------------------------------------

of the banking regulator to make the payment in the highest amount permissible,
up to the amount provided for in this Agreement.

9.
Restrictive Covenants.

(a)
Confidential Information.

(1)
Executive acknowledges that, in the course of Executive's employment, Executive
will or may have or obtain knowledge of confidential information and other
secrets concerning the Company and its business, plans and strategies, its
actual and prospective customers, and other matters which are valuable to the
Company and which the Company does not want disclosed ("Confidential
Information").

(2)
Executive will not, during and after the term of this Agreement, disclose to any
other person or entity any Confidential Information concerning the Company, its
business operations or customers, or use for Executive's own purposes or permit
or assist others in the use of such confidential information, unless:

(A)
Bancorp's Board of Directors consents to the use or disclosure of the
information;

(B)
The use or disclosure is consistent with Executive's duties under this
Agreement; or

(C)
Disclosure is required by law or court order.

(b)
Noncompetition.

(1)
Executive agrees not to Compete with the Company, for a one-year period
following termination of employment for any reason, in any city, town, or county
in which the Company has an office or branch or has filed an application for
regulatory approval to establish an office or branch, determined as of the
effective date of the termination of employment.

(2)
The term "Compete" means being employed by or providing consulting or other
services to, directly or indirectly, any entity whose business materially
competes with the depository, lending or other business activities of the
Company.

(c)
Nonsolicitation.

(1)
During employment and for a one-year period following termination of Executive's
employment for any reason whatsoever, Executive will not solicit any Customer of
the Bank or of any of the Bank's affiliates for services or products then
provided by the Bank or any of its affiliates.

 
8

--------------------------------------------------------------------------------

(2)
"Customers" are:

(A)
All customers serviced by the Bank or any of the Bank's affiliates at any time
within 12 months before termination of Executive's employment;

(B)
All customers and potential customers whom the Bank or the Bank's affiliates,
with the knowledge or participation of Executive, actively solicited at any time
during the 12 months before termination of Executive's employment; and

(C)
All successors, owners, directors, partners and management personnel of the
Customers described in subparagraph (A) or (B) above.

(d)
Nonraiding of Employees.

(1)
Executive recognizes that the workforce of the Bank and its affiliates are a
vital part of the Company's business.  Therefore, Executive agrees that for 12
months following termination of Executive's employment for any reason
whatsoever, Executive will not directly or indirectly recruit or solicit any
Employee to leave his or her employment with the Bank or any of the Bank's
affiliates.

(2)
Without limiting the foregoing, Executive will not:

(A)
Disclose to any third party the names, backgrounds, or qualifications of any of
the Employees or otherwise identify them as potential candidates for employment;
or

(B)
Personally or through any other person approach, recruit, interview or otherwise
solicit Employees to work for any other employer.

(3)
"Employees" are all employees working for the Bank or any of the Bank's
affiliates at the time of termination of Executive's employment.

(e)
Injunctive Relief.  Executive acknowledges that it is impossible to measure in
money the damages that the Company will incur if Executive fails to observe the
covenants in this Section 9 (the "Restrictive Covenants") and, therefore,
Executive agrees that:

(1)
The Company shall be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) restraining Executive
from committing any breach or threatened breach of the Restrictive Covenants;

(2)
If the Company is required to post a bond in order to secure an injunction or
other equitable remedy, that bond shall be no more than a nominal amount;

 
9

--------------------------------------------------------------------------------

(3)
Executive waives any claim or defense that an adequate remedy at law is
available to the Company; and

(4)
These injunctive remedies are cumulative and are in addition to any other rights
and remedies the Company may have at law or in equity.

(f)
Reasonableness.  The parties agree that:

(1)
This Agreement in its entirety, and in particular the Restrictive Covenants, is
reasonable both as to time and scope;

(2)
The Restrictive Covenants are necessary for the protection of the Company's
business and goodwill;

(3)
The Restrictive Covenants are not any greater than are reasonably necessary to
secure the Company's business and goodwill;

(4)
The degree of injury to the public due to the loss of the service and skill of
Executive or the restrictions placed upon Executive's opportunity to make a
living with Executive's skills upon enforcement of those covenants, does not and
will not warrant non-enforcement of those restraints; and

(5)
If the scope of the Restrictive Covenants is adjudged too broad to be capable of
enforcement, then the parties authorize that court or arbitrator to narrow the
Restrictive Covenants so as to make them capable of enforcement, given all
relevant circumstances, and to enforce them to the fullest extent allowed.

(g)
Survival. This Section shall survive the termination of this Agreement.

10.
Creative Work.

(a)
Except as provided in Section 10(c), below, Executive agrees that all creative
work and work product, including but not limited to all technology, business
management tools, processes, software, patents, trademarks and copyrights
developed by Executive during employment with the Company, regardless of when or
where such work or work product was produced, constitutes work made for hire,
all rights of which are owned by the Company.

(b)
Except as provided in Section 10 (c), below, Executive hereby assigns to the
Company all rights, title, and interest, whether by way of copyrights, trade
secret, trademark, patent, or otherwise, in all such work or work product,
regardless of whether it is subject to protection by patent, trademark or
copyright laws.

(c)
The provisions of this Section 10 shall not apply to: (1) any publications
written in whole or in part by Executive and published by Bureau of National
Affairs, the American Bar Association, or the successors or assigns of either;
and (2) any work product created as a result of presentations made or articles
written by Executive.

 
10

--------------------------------------------------------------------------------

11.
Return of Company Property. When Executive ceases for any reason to be employed
by the Bank:

(a)
Executive must immediately return to the Company:

(1)
All keys, pass cards, identification cards and any other property of the
Company, and disclose all computer user identifications and passwords used by
Executive in the course of employment or necessary for accessing information on
the Company's computer system; and

(2)
All originals and copies (whether in hard copy, electronic or other form) of any
documents, drawings, notes, memoranda, designs, devices, diskettes, tapes,
manuals and specifications which constitute Confidential Information or
proprietary information or material of the Company.

(b)
The obligations in this Section include the return of documents and other
materials that may be in Executive's desk at work, Executive's car or place of
residence, or in any other location under Executive's control.

12.
Dispute Resolution.

(a)
Arbitration.

(1)
The parties agree to submit any dispute arising under this Agreement, regardless
of the nature of the dispute or the legal concepts involved, to final, binding,
private arbitration in Vancouver, Washington. Disputes subject to arbitration
include not only disputes involving the meaning or performance of this
Agreement, but disputes about its negotiation, drafting or execution.

(2)
The dispute will be determined by a single arbitrator and governed by then
existing rules of arbitration procedure in Clark County Superior Court except as
set forth in this Section. Instead of filing a civil complaint in Clark County
Superior Court, a party will commence the arbitration process by noticing the
other party. The parties will choose an arbitrator who specializes in employment
conflicts from the arbitration list for Clark County Superior Court.  If the
parties are unable to agree on an arbitrator within ten (10) days of receipt of
the list of arbitrators, each party will select one attorney from the list, and
those two attorneys shall select the arbitrator from the list.  Each of the two
selecting attorneys will then conclude their services and be compensated by the
party who selected that attorney, subject to recovery of those fees under
subsection (b) below.

(3)
The arbitrator may charge his or her standard arbitration fees rather than the
fees prescribed in Clark County Superior Court arbitration procedures.

(4)
Subject to the limitations under Section 13(i), the arbitrator will have full
authority to determine all issues, including arbitrability, to award any remedy,
including permanent injunctive relief, and to determine any

 
11

--------------------------------------------------------------------------------

request for attorneys' fees, costs and expenses in accordance with subsection
(b) below.

(5)
There shall be no right of review in court. The arbitrator's award may be
reduced to final judgment or decree in Clark County Superior Court.

(b)
Expenses/Attorneys' Fees.  The prevailing party shall be awarded all costs and
expenses of the proceeding, including but not limited to, attorneys' fees,
filing and service fees, witness fees and arbitrator's fees.  If arbitration is
commenced, the arbitrator will be required to name the prevailing party and will
have full authority and complete discretion to make that determination and the
amount of costs and expenses to be awarded.  The prevailing party shall be
entitled to recover any reasonable attorneys' fees and other costs and expenses
it incurs in enforcing or collecting an arbitration award.

13.
Miscellaneous.

(a)
Notices. Any notice to be delivered under this Agreement shall be given in
writing and shall be deemed delivered when received or three days after mailing,
by certified mail, postage prepaid, addressed to the CEO or to Executive at
Executive's last known address on the records of the Bank, if mailed.  Either
party may designate an address for notices by written notice to the other.

(b)
Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Washington.

(c)
Amendment/Waiver.

(1)
This Agreement may not be amended, released, discharged, abandoned, changed or
modified in any manner, except by an instrument in writing signed by each of the
parties hereto.

(2)
The failure of any party to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision, nor
in any way to affect the validity of this Agreement or any part of it or the
right of any party to enforce each and every such provision. No waiver or any
breach of this Agreement shall be held to be a waiver of any other or subsequent
breach.

(d)
Severability.  If any provision of this Agreement is held by a court or
arbitrator to be invalid or unenforceable, the remaining provisions shall
continue to be fully effective.  If any part of this Agreement is held to be
unenforceable as written, it shall be enforced to the maximum extent allowed by
applicable law.  The unenforceability of any provision in this Agreement in any
jurisdiction shall not affect the enforceability of any provision of this
Agreement in any other jurisdiction.

(e)
Entire Agreement.  This Agreement represents the entire agreement between the
parties regarding the matters addressed in this Agreement and together with the

 
12

--------------------------------------------------------------------------------

Bank's Personnel Policy Manual governs the terms of Executive's employment.
Where there is a conflict between this Agreement and the Personnel Policy
Manual, the terms of this Agreement shall govern. This Agreement supersedes any
other prior oral or written employment agreement between the parties. This
Agreement does not supersede any incentive compensation agreement (including
stock option agreements) and/or the Change in Control Agreement entered into
separately by the parties to this Agreement.

(f)
Code § 409A Compliance.  If the Company or Executive believes, at any time, that
this Agreement does not comply with Code § 409A, it will promptly advise the
other party, and both parties will negotiate reasonably and in good faith to
amend the terms of the Agreement so that it complies with the most limited
possible economic effect on the Company and Executive.

(g)
Assignment; Death; Binding Effect.

(1)
Executive shall not assign or transfer any of Executive's rights under this
Agreement, wholly or partially, to any other person or to delegate the
performance of the Executive's duties under the terms of this Agreement.

(2)
Upon Executive's death, no death benefit is payable under this Agreement other
than benefits that were already in pay status at the date of death.  Executive's
rights under this Agreement with respect to any benefits earned before the date
of death shall inure to Executive's heirs, executors, administrators or personal
representatives.

(3)
The rights and obligations of the Company under this Agreement shall inure to
the benefit of and be binding in each and every respect upon the direct and
indirect successors and assigns of the Company, regardless of the manner in
which the successors or assigns succeed to the interests or assets of the
Company.  This Agreement shall not be terminated by the voluntary or involuntary
dissolution of the Company, by any merger, consolidation or acquisition where
the Company is not the surviving corporation, by any transfer of all or
substantially all of the Company's assets, or by any other change in the
Company's structure or the manner in which the Company's business or assets are
held.  Executive's employment shall not be deemed terminated upon the occurrence
of one of the foregoing events. In the event of any merger, consolidation or
transfer of assets, this Agreement shall be binding upon and shall inure to the
benefit of the surviving corporation or the corporation to which the assets are
transferred.

(h)
Survival.  If any benefits provided to Executive under this Agreement are still
owed, or claims under the Agreement are still pending at the time of termination
of this Agreement, this Agreement shall continue in force with respect to those
obligations or claims, until those benefits are paid in full or those claims are
resolved in full.  The Restrictive Covenants and dispute resolution provisions
of

 
13

--------------------------------------------------------------------------------

this Agreement shall survive the termination of this Agreement and shall be
enforceable regardless of any claim Executive may have against the Company.

(i)
Board's Authority.

(1)
The Board has the authority to interpret and construe the provisions of this
Agreement, including the attached Separation Agreement.  However, with respect
to any decision of the Board regarding Executive's benefits under this Agreement
or the attached Separation Agreement (including eligibility for benefits, the
calculation of benefits or the forfeiture of benefits), the burden of proof
shall be on the Board and that decision shall be:

(A)            Subject to the duty of good faith and fair dealing;
(B)            Supported by a preponderance of the evidence; and

(C)
Made by the affirmative vote of at least three fourths of the Board.

(2)
An arbitrator or a court reviewing such a decision by the Board shall make its
own independent decision and not grant deference to the Board's decision.

(j)
Joint and Several Obligations.  Bancorp and the Bank will be jointly and
severally liable for the payment obligations under this Agreement.

(k)            Actions by Banking Regulatory Authorities.

(1)
If Executive is suspended and/or temporarily prohibited from participating in
the conduct of the Company's affairs by a notice served under § 8(e)(3) or
(g)(1) of the FDIA, 12 U.S.C. § 1818(e)(3) and (g)(1), the Company's obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings.  If the charges in the notice are dismissed, the
Company may in its discretion:

(A)
Pay Executive all or part of the payments under this Agreement that were
withheld while its obligations under this Agreement were suspended; and/or

(B)
Reinstate in whole or in part any of its obligations which were suspended.

(2)
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Company's affairs by an order issued under § 8(e)(4) or (g)(1) of
the FDIA, 12 U.S.C. § 1818(e)(4) and (g)(1), Executive shall be terminated for
Cause as of the effective date of the order.

(3)
If the Company is in default (as defined in § 3(x)(1) of the FDIA,
12 U.S.C. § 1813(x)(1)), all further obligations under this Agreement shall
terminate as of the date of default.

 
14

--------------------------------------------------------------------------------

(4)
This Agreement may be terminated entirely or suspended for a period of time by
the applicable banking regulatory authority, or as otherwise required by law,
if:

(A)
The Federal Deposit Insurance Corporation ("FDIC") enters into an agreement to
provide assistance to or on behalf of the Company under the authority contained
in § 13(c) of the FDIA, 12 U.S.C. § 1823(c);

(B)
The applicable banking regulatory authority approves a supervisory merger to
resolve problems related to the operation of the Company; or

(C)
The applicable banking regulatory authority determines the Company is in an
unsafe or unsound condition.

(5)
The Severance Benefit and the indemnification rights granted under Section 5(f),
are subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k)
and FDIC regulation 12 C.F.R. Part 359, "Golden Parachute and Indemnification
Payments."

14.
Advice of Counsel.  Executive acknowledges that, in executing this Agreement,
Executive has had the opportunity to seek the advice of independent legal
counsel and has read and understood all of the terms and provisions of this
Agreement.  This Agreement shall not be construed against any party by reason of
the drafting or preparation of its provisions.



EXECUTIVE:
_________________________________________                       


Date:    _______________________________________________________________                                                                                
RIVERVIEW COMMUNITY BANK
RIVERVIEW BANCORP, INC.
 
 
By:  ______________________________________
By: ______________________________________
 
 
Title:  _____________________________________
Title: _____________________________________
   
Date:  _____________________________________
Date: _____________________________________

  
15

--------------------------------------------------------------------------------

Exhibit A
EMPLOYMENT SEPARATION AGREEMENT AND RELEASE OF CLAIMS
This is a confidential agreement (this "Separation Agreement") between you,
_______________, and us, Riverview Community Bank (the "Bank") and Riverview
Bancorp, Inc. ("Bancorp") (Bancorp and the Bank are collectively referred to as
"Riverview"). This Separation Agreement is dated for reference purposes
_____________, 20___, which is the date we delivered this Separation Agreement
to you for your consideration.

1.
Termination of Employment.  Your employment terminates (or was terminated) on
_______________, 20___ (the "Separation Date").

2.
Payments.  In exchange for your agreeing to the release of claims and other
terms in this Separation Agreement, we will pay you the Severance Benefit
specified in Section 7 of the Employment Agreement between you and Riverview
dated __________________ (the "Employment Agreement"), which is incorporated
herein by reference.  You acknowledge that we are not obligated to make these
payments to you unless you comply with the Restrictive Covenants in Section 9 of
the Employment Agreement and otherwise comply with the material terms of the
Employment Agreement and of this Separation Agreement.

3.
COBRA Continuation Coverage.  Your normal employee participation in Riverview's
group health coverage will terminate on the Separation Date or, if provided
under the group health plan, the last day of the month in which the Separation
Date occurs.  Continuation of group health coverage thereafter will be made
available to you and your dependents pursuant to federal law (COBRA).
Continuation of group health coverage after the Separation Date is entirely at
your expense, as provided under COBRA.

4.
Termination of Benefits.  Except as provided in Section 3 above, your
participation in all employee benefit plans and programs ends (or ended) on the
Separation Date or as otherwise provided in those plans.  Your rights under any
benefit or other plans in which you may have participated will be determined in
accordance with the written plan documents governing those plans.

5.
Full Payment.  You acknowledge having received full payment of all compensation
of any kind (including wages, salary, paid time off, sick leave, commissions and
incentive compensation) that you earned as a result of your employment by us and
that was owing to you as of the Separation Date.

6.
No Further Compensation.  Any and all agreements to pay you bonuses or other
incentive compensation are terminated.  You understand and agree that you have
no right to receive any further payments for bonuses or other incentive
compensation.  We owe you no further compensation or benefits of any kind,
except as described in Section 2 above.



A-1

--------------------------------------------------------------------------------

7.
Release of Claims.

(a)
You hereby release:

(1)
Riverview and its affiliates and benefit plans (each, including Riverview, a
"Riverview Affiliate");

(2)
Each of the Riverview Affiliates' past and present shareholders, executives,
directors, officers, agents, employees, representatives, administrators,
fiduciaries and attorneys; and

(3)
The predecessors, successors, transferees and assigns of each of such persons
and entities, from any and all claims of any kind, known or unknown, that arose
on or before the date you signed this Separation Agreement.

(b)
The claims you are releasing include, without limitation, claims of wrongful
termination, claims of constructive discharge, claims arising out of employment
agreements, representations or policies related to your employment, claims
arising under federal, state or local laws or ordinances prohibiting
discrimination or harassment or requiring accommodation on the basis of age,
race, color, national origin, religion, sex, disability, marital status, sexual
orientation or any other status, claims of failure to accommodate a disability
or religious practice, claims for violation of public policy, claims of
retaliation, claims of failure to assist you in applying for future position
openings, claims of failure to hire you for future position openings, claims for
wages or compensation of any kind (including overtime claims), claims of
tortious interference with contract or expectancy, claims of fraud or negligent
misrepresentation, claims of breach of privacy, defamation claims, claims of
intentional or negligent infliction of emotional distress, claims of unfair
labor practices, claims arising out of any claimed right to stock or stock
options or other equity interests, claims for attorneys' fees or costs, and any
other claims that are based on any legal obligations that arise out of or are
related to your employment relationship with us.

(c)
You specifically waive any rights or claims that you may have under Title 49 of
the Revised Code of Washington, the Civil Rights Act of 1964 (including
Title VII of that Act), the Equal Pay Act of 1963, the Age Discrimination in
Employment Act of 1967 (ADEA), the Americans with Disabilities Act of 1990
(ADA), the Fair Labor Standards Act of 1938 (FLSA), the Family and Medical Leave
Act of 1993 (FMLA), the Worker Adjustment and Retraining Notification Act
(WARN), the Employee Retirement Income Security Act of 1974 (ERISA), the
National Labor Relations Act (NLRA), and all similar federal, state and
local laws.

(d)
You agree not to seek any personal recovery (of money damages, injunctive relief
or otherwise) for the claims you are releasing in this Separation Agreement,
either through any complaint to any governmental agency or otherwise, whether

A-2

--------------------------------------------------------------------------------

individually or through a class action. You agree never to start or participate
as a plaintiff in any lawsuit or arbitration asserting any of the claims you are
releasing in this Separation Agreement. You represent and warrant that you have
not initiated any complaint, charge, lawsuit or arbitration involving any of the
claims you are releasing in this Separation Agreement.

(e)
Should you apply for future employment with a Riverview Affiliate, the Riverview
Affiliate has no obligation to consider you for future employment.

(f)
You represent and warrant that you have all necessary authority to enter into
this Separation Agreement (including, if you are married, on behalf of your
marital community) and that you have not transferred any interest in any claims
to your spouse or to any third party.

(g)
This Separation Agreement does not affect your rights arising under any of the
Bank's benefit plans through the Separation Date or afterwards under the terms
of those plans to receive pension plan benefits, medical plan benefits,
unemployment compensation benefits or workers' compensation benefits.

(h)
This Separation Agreement also does not affect your rights under agreements,
bylaw provisions, insurance or otherwise, to be indemnified, defended or held
harmless in connection with claims that may be asserted against you by
third parties.

(i)
You understand that you are releasing potentially unknown claims, and that you
have limited knowledge with respect to some of the claims being released.  You
acknowledge that there is a risk that, after signing this Separation Agreement,
you may learn information that might have affected your decision to enter into
this Separation Agreement.  You assume this risk and all other risks of any
mistake in entering into this Separation Agreement.

(j)
You are giving up all rights and claims of any kind, known or unknown, except
for the rights specifically given to you in this Separation Agreement.

(k)
You agree that this release is fairly and knowingly made.

8.
No Admission of Liability.  Neither this Separation Agreement nor the payments
made under this Separation Agreement are an admission of liability or wrongdoing
by any Riverview Affiliate.

9.
Riverview Materials.  You represent and warrant that you have, or no later than
the Separation Date will have, returned all keys, credit cards, documents and
other materials that belong to us, and disclosed all computer user
identifications and passwords used by you in the course of your employment or
necessary for accessing information on our computer system, in accordance with
Section 11 of the Employment Agreement, which is incorporated herein by
reference.

 
A-3

--------------------------------------------------------------------------------

10.
Nondisclosure Agreement.  You will comply with the covenant regarding
confidential information in Section 9(a) of the Employment Agreement, which
covenant is incorporated herein by reference.

11.
No Disparagement.  You may not disparage any Riverview Affiliate or its business
or products, and may not encourage any third parties to sue a Riverview
Affiliate.

12.
Cooperation Regarding Other Claims.  If any claim is asserted by or against a
Riverview Affiliate as to which you have relevant knowledge, you will reasonably
cooperate with us in the prosecution or defense of that claim, including by
providing truthful information and testimony as reasonably requested by us.

13.
Noncompetition; Nonsolicitation; No Interference.  You will comply with
Section 9(b), 9(c) and 9(d) of the Employment Agreement, incorporated herein by
reference, and Riverview will have the right to enforce those provisions under
the terms of Section 9(e) of the Employment Agreement, incorporated herein by
reference.  Following the expiration of the covenants referenced in the
preceding sentence, you will not, apart from good faith competition, interfere
with any Riverview Affiliate's relationships with customers, employees, vendors,
or others.

14.
Independent Legal Counsel.  You are advised and encouraged to consult with an
attorney before signing this Separation Agreement.  You acknowledge that you
have had an adequate opportunity to do so.

15.
Consideration Period.  You have 21 days from the date this Separation Agreement
is given to you to consider this Separation Agreement before signing it.  You
may use as much or as little of this 21-day period as you wish before signing. 
If you do not sign and return this Separation Agreement within this 21-day
period, you will not be eligible to receive the benefits described in this
Separation Agreement.

16.
Revocation Period and Effective Date.  You have 7 calendar days after signing
this Separation Agreement to revoke it.  To revoke this Separation Agreement
after signing it, you must deliver a written notice of revocation to the Bank's
Chief Executive Officer before the 7-day period expires.  This Separation
Agreement shall not become effective until the 8th calendar day after you sign
it.  If you revoke this Separation Agreement, it will not become effective or
enforceable, and you will not be entitled to the benefits described in this
Separation Agreement.

17.
Governing Law.  This Separation Agreement is governed by the laws of the State
of Washington that apply to contracts executed and to be performed entirely
within the State of Washington.

18.
Dispute Resolution.  Any dispute arising under this Agreement shall be subject
to arbitration in accordance with Section 12 of the Employment Agreement, as
modified by Section 13(i) of the Employment Agreement, which sections are
specifically incorporated by reference, in their entirety, in this Agreement.

A-3

--------------------------------------------------------------------------------

19.
Saving Provision.  If any part of this Separation Agreement is held to be
unenforceable, it shall not affect any other part.  If any part of this
Separation Agreement is held to be unenforceable as written, it shall be
enforced to the maximum extent allowed by applicable law.

20.
Final and Complete Agreement.  Except for the Employment Agreement and/or the
Change in Control Agreement, which are expressly incorporated herein by
reference, this Separation Agreement is the final and complete expression of all
agreements between us on all subjects related to your employment or its
termination and supersedes and replaces all prior discussions, representations,
agreements, policies and practices.  You acknowledge you are not signing this
Separation Agreement relying on anything not set out herein.

Riverview Community Bank
By:     _____________________________________               
Title:  _____________________________________                  
Date:  _____________________________________                   


Riverview Bancorp, Inc.
By:    _____________________________________                     
Title:  _____________________________________                       
Date:   _____________________________________          


I, the undersigned, having been advised to consult with an attorney, hereby
agree to be bound by this Separation Agreement and confirm that I have read and
understood each part of it.
___________________________________________________       

                                                                                                  

________________________________________________________________________
Printed Name
________________________________________________________________________
Date
 
A-5
PDX_DOCS:517712.11-kh
 

--------------------------------------------------------------------------------